DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-24 and 41-44 is/are rejected under 35 U.S.C. 102[a][2] as being anticipated by Chen [US 2016/0330715].
As claims 21 and 23, Chen discloses a transmitting method in a wireless local area network, comprising: constructing a first signal field, wherein the first signal field comprises a transmission signaling mode indication field and a number-of-symbols-field  and wherein the signaling mode indication field is set to a first value, the number-of-symbols-field is set to a second value [Fig 4, HE-SIGA includes an indicator for indication about signaling mode such as HE-SIG-B includes common field or does not include common field and an indicator for indicating a length of HE-SIG-B “number of symbols”, Par. 0039-0040, 0049, 0073-0074, 0107]; constructing a second signal field , wherein the second signal field comprises a user specific field, the user specific field comprises one or more user scheduling information subfields [Fig 4, HE-SIBG-B has only user specific part which comprise the sub-fields wherein each sub-field belong to each scheduled user, Par. 0039-0040, 0049, 0073-0074, 0107]; and transmitting the first signal field and the second signal field [Fig 4], wherein the first value indicates that the second signal field does not comprise common field [Par. 0074], and the first value indicates that the second value indicates a number of scheduled stations and wherein each of the one or more user scheduling information subfields comprising information of a scheduled station [Par. 0080-0081 and 0110 discloses MU-MIMO indicator for indicating the length of SIG-B equal number of scheduled stations wherein each station has a subfield in the specific part of the HE-SIG-B].
As claims 22 and 24, Chen discloses a  receiving method in a wireless local area network, comprising receiving a first signal field and a second signal field; wherein the first signal field comprises a signaling mode indication field and a number-of-symbols-field, and wherein the signaling mode indication field is set to a first value, the number-of-symbols-field is set to a second value [Fig 4, HE-SIGA includes an indicator for indication about signaling mode such as HE-SIG-B includes common field or does not include common field and an indicator for indicating a length of HE-SIG-B “number of symbols”, Par. 0039-0044, 0049, 0073-0074, 0107]; wherein the second signal field comprises a user specific field, the user specific field comprises one [Fig 4, HE-SIBG-B has only user specific part which comprise the sub-fields wherein each sub-field belong to each scheduled user, Par. 0039-0040, 0049, 0073-0074, 0107]; and processing the second signal field based on the first signal field [Fig 4], wherein the first value indicates that the second signal field does not comprise a common field [Par. 0074], and the first value indicates that the second value indicates a number of scheduled stations and wherein each of the one or more user scheduling information subfields comprising information of a scheduled station [Par. 0080-0081 and 0110 discloses MU-MIMO indicator for indicating the length of SIG-B equal number of scheduled stations wherein each station has a subfield in the specific part of the HE-SIG-B].
As claim 41 and 43, Chen discloses the first signal field further comprises an indication of a bandwidth [Par. 0061] and an indication of modulation and coding scheme (MCS) of the second signal field [Fig 4, MCS of HE-SIGB]; and wherein the first value also indicates that a resource unit of full bandwidth is allocated for a multi-user multiple-input multiple-output (MU-MIMO) or single-user (SU) transmission [Par. 0061, 0083].
	As claims 42 and 44, Chen discloses the first signal field further comprises an indication of a bandwidth [Par. 0061] and an indication of modulation and coding scheme (MCS) of the second signal field [Fig 4, MCS of HE-SIGB]; wherein the first value also indicates that a resource unit of full bandwidth is allocated for a multi-user multiple-input multiple-output (MU-MIMO) or single-user (SU) transmission [Par. 0061, 0083]; and the processing the second signal field based on the first signal field comprises obtaining a number of symbols of the second signal field based on the MCS [Par. 0080-0081 and 0110 discloses the length of SIG-B obtains from MCS and number of scheduled stations].
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-32 and 37-40 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Chen in view of Bharadwaj [US 2017/0064718].
As claims 29-32, Chen fails to disclose what Bharadwaj discloses wherein the
resource unit of full bandwidth comprises a resource unit with a size of 484 subcarriers
of a 40 MHz bandwidth [Fig 4 discloses RU of 40 Mhz equal 484], or a resource unit
with a size of 996 subcarriers of an 80 MHz bandwidth [Fig 4 discloses RU of 996 for
80 Mhz], wherein the user specific field comprises a first user specific field and a
second user specific field, the first user specific field is carried at each odd-numbered
20MHz sub-channel [Fig 4, Ref 345-d is user specific information for odd-number
for 20 Mhz channel], and the second user specific field content is carried at each even-
numbered 20MHz sub-channel [Fig 4, Ref 345-e is user specific information for
even-numbered 20 Mhz channel]; and the first user specific field comprises one or
more first user scheduling information subfields, each of the one or more first user
scheduling information subfields comprising information of a first station (STA), wherein
the first STA is scheduled on the resource unit of full bandwidth [Fig 4, Ref 345-d is
user specific information for odd-number for each station]; the second user specific
field comprises one or more second user scheduling information subfields, each of the
one or more second user scheduling information subfields comprising information of a
second STA, wherein the second STA is also scheduled on the resource unit of full
bandwidth [Fig 4, Ref 345-e is user specific information for even-number for
second 20 Mhz channel].
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of claimed invention to apply a method and system for constructing
the setup configuration parameters based on mode as disclosed by Bharadwaj into the teaching of Chen. The motivation would have been to improve the
performance of WLAN.
As claims 37-40, Bharadwaj discloses the resource unit of full bandwidth comprises a resource unit with a size of 242 subcarriers of a 20 MHz bandwidth [Fig 4 discloses RU of 20 Mhz equal 242].
Claim(s) 21-24, 29-32 and 37-44 is/are rejected under 35 U.S.C. 103
as being unpatentable over Chun [US 2017/0302417] in view of Chen [US 2016/0330715].
[Fig 29, Par. 0495, 0498].  However, Chun fails to disclose what Chen discloses a transmitting method in a wireless local area network, comprising: constructing a first signal field, wherein the first signal field comprises a transmission signaling mode indication field and a number-of-symbols-field  and wherein the signaling mode indication field is set to a first value, the number-of-symbols-field is set to a second value [Fig 4, HE-SIGA includes an indicator for indication about signaling mode such as HE-SIG-B includes common field or does not include common field and an indicator for indicating a length of HE-SIG-B “number of symbols”, Par. 0039-0044, 0049, 0073-0074, 0107]; constructing a second signal field , wherein the second signal field comprises a user specific field, the user specific field comprises one or more user scheduling information subfields [Fig 4, HE-SIBG-B has only user specific part which comprise the sub-fields wherein each sub-field belong to each scheduled user, Par. 0039-0044, 0049, 0073-0074, 0107]; and transmitting the first signal field and the second signal field [Fig 4], wherein the first value indicates that the second signal field does not comprise common field [Par. 0074], and the first value indicates that the second value indicates a number of scheduled stations and wherein each of the one or more user scheduling information subfields comprising information of a scheduled station [Par. 0080-0081 and 0110 discloses MU-MIMO indicator for indicating the length of SIG-B equal number of scheduled stations wherein each station has a subfield in the specific part of the HE-SIG-B].

effective filing date of claimed invention to apply a method and system for constructing
the setup configuration parameters based on mode as disclosed by Chen into the system of Chun.  The motivation would have been to reduce the overhead signaling.	As claims 22 and 24, Chun discloses a receiving method in a wireless local area network, comprising receiving a first signal field and second field at the stations [Fig 29, Par. 0495, 0498].  However, Chun fails to disclose what Chen discloses a  receiving method in a wireless local area network, comprising receiving a first signal field and a second signal field; wherein the first signal field comprises a signaling mode indication field and a number-of-symbols-field, and wherein the signaling mode indication field is set to a first value, the number-of-symbols-field is set to a second value [Fig 4, HE-SIGA includes an indicator for indication about signaling mode such as HE-SIG-B includes common field or does not include common field and an indicator for indicating a length of HE-SIG-B “number of symbols”, Par. 0039-0044, 0049, 0073-0074, 0107]; wherein the second signal field comprises a user specific field, the user specific field comprises one or more user scheduling information subfields [Fig 4, HE-SIBG-B has only user specific part which comprise the sub-fields wherein each sub-field belong to each scheduled user, Par. 0039-0044, 0049, 0073-0074, 0107]; and processing the second signal field based on the first signal field [Fig 4], wherein the first value indicates that the second signal field does not comprise a common field [Par. 0074], and the first value indicates that the second value indicates a number of scheduled stations and wherein each of the one or more user scheduling information subfields comprising information of a scheduled station [Par. 0080-0081 and 0110 discloses MU-MIMO indicator for indicating the length of SIG-B equal number of scheduled stations wherein each station has a subfield in the specific part of the HE-SIG-B].
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of claimed invention to apply a method and system for constructing
the setup configuration parameters based on mode as disclosed by Chen into the system of Chun.  The motivation would have been to reduce the overhead signaling.
As claims 29-32, Chun discloses the resource unit of full bandwidth comprises a
resource unit with a size of 484 subcarriers of a 40 MHz bandwidth [Par. 0646, 0653,
0714 discloses RU of 40 Mhz equal 484], or a resource unit with a size of 996 subcarriers of an 80 MHz bandwidth [Par. 0646, 0653, 0714 discloses RU of 996 for
80 Mhz], wherein the user specific field comprises a first user specific field and a
second user specific field, the first user specific field is carried at each odd-numbered
20MHz sub-channel [Fig 29, first top SIGB includes is user specific information for
odd-number for 20 Mhz channel], and the second user specific field content is carried
at each even-numbered 20MHz sub-channel [Fig 29, second top SIGB is user specific information for even-numbered 20 Mhz channel]; and the first user specific field comprises one or more first user scheduling information subfields, each of the one
or more first user scheduling information subfields comprising information of a first
station (STA), wherein the first STA is scheduled on the resource unit of full bandwidth
[Par. 498 is user specific information for odd-number for each station]; the second
user specific field comprises one or more second user scheduling information subfields,
each of the one or more second user scheduling information subfields comprising

resource unit of full bandwidth [Par. 498 is user specific information for even-number for second 20 Mhz channel].
As claims 37-40, Chun discloses the resource unit of full bandwidth comprises a
resource unit with a size of 242 subcarriers of a 20 MHz bandwidth [Par. 0607, 0611, 0730 discloses RU of 20 MHz equal 242].
As claim 41 and 43, Chen discloses the first signal field further comprises an indication of a bandwidth [Par. 0061] and an indication of modulation and coding scheme (MCS) of the second signal field [Fig 4, MCS of HE-SIGB]; and wherein the first value also indicates that a resource unit of full bandwidth is allocated for a multi-user multiple-input multiple-output (MU-MIMO) or single-user (SU) transmission [Par. 0061, 0083].
	As claims 42 and 44, Chen discloses the first signal field further comprises an indication of a bandwidth [Par. 0061] and an indication of modulation and coding scheme (MCS) of the second signal field [Fig 4, MCS of HE-SIGB]; wherein the first value also indicates that a resource unit of full bandwidth is allocated for a multi-user multiple-input multiple-output (MU-MIMO) or single-user (SU) transmission [Par. 0061, 0083]; and the processing the second signal field based on the first signal field comprises obtaining a number of symbols of the second signal field based on the MCS of the second signal field and the number of scheduled stations [Par. 0080-0081 and 0110 discloses the length of SIG-B obtains from MCS and number of scheduled stations].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414